United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.L., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-286
Issued: June 4, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 23, 2011 appellant filed a timely appeal of the November 1, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) which found that she did
not sustain an injury in the performance of duty on September 13, 2011. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury in the performance of duty on September 13, 2011.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the November 1, 2011 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, appellant contends that she was in the course of her employment because the
employing establishment instructed her to walk on the street where she fell.
FACTUAL HISTORY
On September 13, 2011 appellant, then a 48-year-old tax examiner, filed a traumatic
injury claim (Form CA-1) alleging that at 5:40 a.m. that day, she sustained injuries to her right
knee, right thumb and wrist when she tripped and fell on a rock while walking across the street
from the train station to work. She stopped work that day. Appellant’s supervisor noted that
appellant’s fixed shift hours were 6:00 a.m. to 2:30 p.m. and reported that appellant fell in the
street outside the building as she was crossing the street to arrive at work when she tripped on a
rock.
Appellant submitted an emergency room report dated September 13, 2011.
In a September 15, 2011 attending physician’s report, Dr. Angeles Gonzalez-Prado, a
Board-certified internist, diagnosed contusion, abrasion and laceration based on his findings of
decreased range of motion of the right shoulder, swollen right knee, laceration of the right thumb
and abrasion of the right knee. He noted that it was unknown whether or not appellant’s
conditions were caused or aggravated by her fall. Dr. Gonzalez-Prado opined that appellant was
totally disabled and advised her not to return to work.
In an October 26, 2011 letter, OWCP notified appellant of the deficiencies of her claim
and requested additional evidence. It allotted 30 days for submission. Appellant did not
respond.
By decision dated November 1, 2011, OWCP denied appellant’s claim finding that the
evidence submitted did not establish that she was injured in the performance of duty.
LEGAL PRECEDENT
FECA provides for the payment of compensation for the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.3 The phrase
sustained while in the performance of duty in FECA is regarded as the equivalent of the
commonly found requisite in workers’ compensation law of arising out of and in the course of
employment.4
To arise in the course of employment, an injury must occur at a time when the employee
may reasonably be said to be engaged in the master’s business, at a place where he may
reasonably be expected to be in connection with the employment and while he was reasonably
fulfilling the duties of his employment or engaged in doing something incidental thereto.5 In

3

5 U.S.C. § 8102(a).

4

See Valerie C. Boward, 50 ECAB 126 (1998).

5

See R.A., 59 ECAB 581 (2008); Mary Keszler, 38 ECAB 735 (1987).

2

deciding whether an injury is covered by FECA,6 the test is whether, under all the circumstances,
a causal relationship exists between the employment itself, or the conditions under which it is
required to be performed and the resultant injury.7
The Board has recognized as a general rule that off-premises injuries sustained by
employees having fixed hours and places of work while going to or coming from work or during
a lunch period, are not compensable, as they do not arise out of and in the course of employment.
Rather, such injuries are merely the ordinary, nonemployment hazards of the journey itself,
which are shared by all travelers, subject to certain exceptions.8 Underlying some of these
exceptions is the principle that course of employment should extend to any injury that occurred
at a point where the employee was within the range of dangers associated with the employment.9
The most common ground of extension is that the off-premises point at which the injury
occurred lies on the only route, or at least on the normal route, which employees must traverse to
reach the premises, and that therefore the special hazards of that route become the hazards of the
employment.10 This exception contains two components. The first is the presence of a special
hazard at the particular off-premises point. The second is the close association of the access
route with the premises, so far as going and coming are concerned.11 The main consideration in
applying this rule is whether the conditions giving rise to the injury are causally connected to the
employment.12
ANALYSIS
Appellant alleged that she tripped and fell on a rock while walking across the street from
the train station to work on September 13, 2011. The Board finds that she has not established
that her injury occurred in the performance of duty.
With regard to time, based on appellant’s statement on the claim form, the incident
occurred at 5:40 a.m. shortly before her shift was to begin at 6:00 a.m. Appellant was still on her
way to the employing establishment and had not yet begun her work. The Board has held that
the mere fact that an injury occurs during the workday is not sufficient, in and of itself, to bring
an injury within the performance of duty. For compensability, the concomitant requirement of
an injury, arising out of the employment, must also be shown.13 On appeal, appellant contends
that she was in the course of her employment because she was instructed to walk on the street
6

5 U.S.C. §§ 8101-8193.

7

See Mark Love, 52 ECAB 490 (2001).

8

See T.M., Docket No. 11-528 (issued December 13, 2011); John M. Byrd, 53 ECAB 684 (2002); see also Gabe
Brooks, 51 ECAB 184 (1999); Thomas P. White, 37 ECAB 728 (1986); Robert F. Hart, 36 ECAB 186 (1984).
9

See R.O., Docket No. 08-2088 (issued May 18, 2009).

10

See Shirley Borgos, 31 ECAB 222, 223 (1979).

11

See Larson, The Law of Workers’ Compensation § 13.01(3) (2006).

12

See Jimmie Brooks, 22 ECAB 318, 321 (1971).

13

See William W. Knispel, 56 ECAB 639 (2005); Luis A. Velez, 56 ECAB 592 (2005).

3

where she fell. The fact that the employing establishment assented to the road of travel to work
where appellant tripped and fell, does not change the established criteria for an injury sustained
in the performance of duty under FECA.14
In Idalaine L. Hollins-Williamson,15 the employee fell and injured her left side while
walking from a parking lot to the employing establishment building on a snow-covered public
sidewalk. The Board found that the employee had not shown that the sidewalk on which she fell
was used exclusively or principally by employees of the employing establishment for the
convenience of the employer. The evidence of record supported that the sidewalk where the
incident occurred was not owned, operated or maintained by the employing establishment and
was open to the public. The employee’s injury was not in the performance of duty.
The Board has held that, even if a public sidewalk were the customary means of access to
the employing establishment for its employees, this did not alter the public nature of the sidewalk
or render it a part of the employing establishment’s premises.16 In this case, there is no evidence
to support that the use of the road was restricted to the employees of the employing
establishment or that the employing establishment owned, operated or maintained the road where
the incident occurred. The road was open to the general public. The Board finds that the hazard
that caused appellant’s injury, a rock on a public street, is a hazard commonly faced by all
pedestrians. Therefore, there was no special hazard at the off-premises point.17 The evidence of
record does not establish that appellant was engaged on any special errand when she left her
home to commute to her place of employment. There is no evidence which would establish that
appellant’s journey to work on the date of injury was an integral part of any errand or special
task either expressly or impliedly agreed to by the employing establishment. Rather, her travel
on that date appears to conform to her regular work schedule and her normal morning commute
in going to the office. The Board finds that appellant was not in the performance of duty on
September 13, 2011 as the injury occurred while she was exposed to an ordinary, off-premises
nonemployment hazard of the journey shared by all travelers.18
While appellant’s employment is the cause of her journey between home and the
employing establishment, workers’ compensation was not intended to protect her against all the
perils of such journey.19 The Board finds that the established exceptions mentioned above do not
apply in her case. Appellant was not reasonably fulfilling the duties of her employment or doing
something incidental to the fulfillment of her job duties. She had not begun her tour of duty and
was walking on a public road toward the employing establishment. As noted, an employee going
to work who had been injured off-premises is not in the course of employment.20 As appellant
14

See T.G., Docket No. 10-920 (issued February 18, 2011).

15

55 ECAB 655 (2004).

16

See R.O., supra note 9.

17

See id.; see also Robert F. Hart, supra note 8.

18

See Shirley Borgos, supra note 10; D.K., Docket No. 11-1029 (issued February 1, 2012).

19

See Asia Lynn Doster, 50 ECAB 351 (1999).

20

See C.P., Docket No. 11-1432 (issued January 23, 2012).

4

was not in the course of employment at the time of the September 13, 2011 incident, OWCP
properly denied the claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an injury in the performance of duty on September 13, 2011.
ORDER
IT IS HEREBY ORDERED THAT the November 1, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 4, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

